DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Claims 1-5, 7-16, 18, 20, 22-24 are allowed.

REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance: 
	The allowability resides in the overall structure of the device as recited in independent claim 1 even though the individual elements are taught in various references. After careful consideration of the claims, it is concluded that the combination of all the elements of claim 1, including the elements/amendments added in the response filed 2022-05-09 is not fairly suggested to one of ordinary skill even after consideration of the art. There is no motivation to render obvious the combination as a whole. 
The allowability resides in the overall structure of the device as recited in independent claim 8 even though the individual elements are taught in various references. After careful consideration of the claims, it is concluded that the combination of all the elements of claim 8, including the elements/amendments added in the response filed 2022-05-09 is not fairly suggested to one of ordinary skill even after consideration of the art. There is no motivation to render obvious the combination as a whole.
	The allowability resides in the overall structure of the device as recited in independent claim 12 even though the individual elements are taught in various references. After careful consideration of the claims, it is concluded that the combination of all the elements of claim 12, including the elements/amendments added in the response filed 2022-05-09 is not fairly suggested to one of ordinary skill even after consideration of the art. There is no motivation to render obvious the combination as a whole.
	The examiner has cited a plurality of references on prior PTO-892 forms which teach related housing support/covering assemblies.  However, none of the references cited during prosecution of the instant application, either taken alone or in combination, is believed to render the present invention unpatentable as claimed.
The examiner performed inventor and assignee name searches for possible double patenting issues.  No documents with conflicting claims have been identified.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800.  The examiner can normally be reached on 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THERON S MILLISER/            Examiner, Art Unit 2841                          



/ANTHONY M HAUGHTON/            Primary Examiner, Art Unit 2841